Title: To James Madison from William Plumer, 27 March 1813
From: Plumer, William
To: Madison, James


Dear Sir,Epping (in New Hampshire) March 27th 1813.
The recent elections in New Hampshire, it appears, have terminated by small majorities in favor of the federalists. The three branches of our State government in June next will each of them have small majorities of that character. Mr Gilman is probably elected Governor by a constitutional majority of from one to three hundred votes. Had our republicans who are in the army & in privateers been at the polls we should have succeeded. The republicans of this State were never more united & determined than at present; & the war is evidently daily becoming more & more popular. The accession of great numbers since the November elections is proof of the fact. Of thirty five thousand votes the republicans have now cast more than seventeen thousand. This circumstance distances the project of dismemberment of the Union, & greatly embarrasses & perplexes our opposers of the General Government, the friends of Britain. I still consider New Hampshire as a republican State; & I trust that our failure in the election will not in the least influence the Administration to relax in their measures to prosecute the war, or to conclude a peace on terms unfavorable to the real security & future prosperity of the nation.
We are told the prospect of peace encreases. Are we to expect peace this year or an active vigirous campaign?
I shall remain in office till the first of June next; & any information of men or measures that at any time is in my power to afford, you may freely command. And any information you will please to communicate shall not be abused.
Your goodness will excuse the liberty I have assumed, and beleive me with much personal respect and unfeigned esteem, Sir, your most obedient humble servant.
William Plumer
